Title: To Benjamin Franklin from James Bowdoin, 5 November 1771
From: Bowdoin, James
To: Franklin, Benjamin


Dear Sir
Boston Novr. 5 1771
I thank you for the Copy of the Instructions from the Committee of Plantations to Mr. Randolph inclosed in the last Letter [dated Feby. 5. 1771] with which you honoured me. His Answer to the Enquiries he was directed to make (if to be had) and compared with the present State of this Province, would probably shew in the Articles enumerated the Increase since that time. In the present Year, pursuant to a late Act of the Genl. Court for enquiring into the rateable Estate of the Province, Lists of the Poles and other Rateables have been taken in each Town, which at the next Session of the Court will be laid before the House of Representatives in order to the setling the Proportion each Town is to bear of future Province Taxes. As this may be a matter of curiosity to you, and may serve (compared with prior Lists) to confirm your conjecture with regard to the Increase of the Colonists, I will endeavour to procure the sums total of the rateables and send to you but when this can be done is quite uncertain, as it is uncertain when the Genl. Ct. will meet: the meeting of which, at least till the next May (which is the Charter) Session, seems to depend on Instructions not known to be yet received. With regard to Instructions, it is obvious from such as have been lately operated that there’s a plan for annihilating the Charter by them in a silent piecemeal manner: which if persisted in will be as effectual for that Purpose as if done by Act of Parliament, as was lately intended by the ministry. Through the same influence the Grants that have been made to you and Mr. Bollan by the two Houses failed: and ’tis not expected that any future Grants will pass till the Agents in their appointment are subjected to the Influence of Instructions. I have understood that in several of the Colonies particularly in Virginia the Two Houses have each a seperate Agent, independent of the Governor who without any difficulty pases the Grants that from time to time are made them; and that those Agents are acknowledged as such by the Ministry. But in this matter I have not been able to come at certainty.
I heartily join with you in hoping that “in time Harmony will be restored between the two Countries, by leaving us in the full possession of our Rights.”
I am much obliged to you for your kind expressions with regard to my son: to whom I have recommended it to put himself under the Instruction of Dr. Priestly at Warrington on the plan pointed out in his Essay on Education for Civil and active life. I think this will be no unsuitable introduction to the study of the Law: the Profession of which he prefers to any other. As I understand you are well acquainted with Dr. Priestly, I shall be much obliged if you’ll favor him with a few lines to the Doctor: I purpose he should return to N England in about 12 Months with his Uncle Mr. George Erving, who does me the favour to be the Bearer of this Letter. I beg to recommend Mr. Erving to you as a sensible worthy Gentleman who will be able to give you full information with regard to the affairs and Transactions in this Country.
I have repeatedly had great pleasure from the Perusal of the last Edition of the Excellent Letters which you did me the honour to send me. I have already thanked you for the Book and now thank you for that pleasure. I wish it was in my power to execute in this Instance the Lex Talionis: in which case you should receive as high a degree of pleasure as you have communicated: and if all the Readers of your Book could carry the same law into execution, you would be the happiest man existing. I wish the few letters which bear my Signature in the same Volume were more worthy the honour you have done them. I am with the Sincerest Esteem, in which Mrs. B joins me Dear Sir your most obedient humble Servant.
James Bowdoin
To Benja. Franklin Esq.
